DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-9 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 06 November 2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the bigger rectangular box at the top of Figure 1 is numbered “3” (top left of Fig. 1) which appears to be a typographical error and possibly should be “1” instead based on Examiner’s understanding and the specification; however, Applicant is advised to look over the specification thoroughly and correct accordingly. The reference number “3” in the specification is used for the vehicle-external control unit which is the smaller rectangular box at the top of Figure 1 as numbered (top middle of Fig.1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

The drawings are objected to because “10, 11” on Fig.2 appears to be a typographical error and possibly should be “16” instead based on Examiner’s understanding and the specification (specifically, the last three lines on page 9 of the specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

The drawings are objected to because “30, 32” on Fig.6 appears to be a typographical error. Data of planning layer is numbered “30” in the specification; however, “32” is used for alignment attributes which is not shown in Fig. 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
“measured data 22 collected via crowdsourcing …” in lines 28-29 of page 10 and in line 16 pf page 11 appears to be a typographical error and should be “measured data collected 22 via crowdsourcing …” 
“The data of planning layer P as well as alignment attributes 32 may also be ascertained by vehicles” in line 20 of page 11 appears to be a typographical error and should be “The data 30 of planning layer P as well as alignment attributes 32 may also be ascertained by vehicles”
“Based on collected measured data 22 and alignment attributes 30 …” in line 25 of page 11 appears to be a typographical error and should be “Based on collected measured data 22 and alignment attributes 32 …”
“alignment of collected measured data …” in line 26 of page 11 appears to be a typographical error and should be “alignment 24 of collected measured data …”
The step referenced as “P” in Fig.6 is explained for Figure 5 in the specification as utilization in a planning layer; such step while repeated in Figure 6 in the drawings, it is not repeated in the specification for the paragraphs corresponding to Figure 6 such as line 13 of page 11-line 1 of page 12. As such, Examiner is not sure whether Figure 6 does not include the last extra step and the reference/box “P” should be deleted from Figure 6 in the drawings or not (or did Applicant mean to actually include that extra step/sentence after the last sentence in the specification to match the ending of Figure 5 with Figure 6).
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  “extracting” appears to be a typographical error and should be “extract”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit configured to …” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specification does not describe the corresponding structure as performing the claimed function, and equivalents thereof. See 35 USC 112(a) and 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specification states “The control unit may be, for example, a vehicle-external control unit or a vehicle-external server unit, such as a cloud system”, “Control unit 3 is designed, by way of example, as a cloud …” and “The vehicles may collect the measured data sets during regular trips and transmit these to control unit 3 or the cloud”. As such, the specification does not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 9 are indefinite because of the recited limitations “link[ing] the superimposed measured data to each other and optimized with respect to errors detected using the superimposition”. Due to the grammatical error in the term “and optimized” based on the claim language; it is unclear, to the Examiner, what exactly Applicant means by the limitation “and optimized with respect to errors detected using the superimposition”, is optimizing with respect to errors detected using the superimposition meant to be a general step just like all the other steps “receiv[e/ing] … superimpos[e/ing] … link[ing] …cluster[ing] … extract[ing] … and provid[e/ing] …” or is Applicant trying to indicate that a specific limitation is being optimized (in which case, it is still unclear as to what Applicant is specifically referring to). For purpose of prosecution, Examiner is assuming that optimizing with respect to errors detected using 
Claims 1, 8 and 9 are indefinite because of the recited limitations “extracting features”. It is unclear, to the Examiner, whether Applicant is referring to the same features in the limitations “ascertain[ing] features” previously recited or not.
Claims 1, 8 and 9 are indefinite because of the recited limitations “updating or creating digital maps”. It is unclear, to the Examiner, whether Applicant is referring to the same maps in the limitations “ascertain[ing] features for digital HAD maps” previously recited or not.

Claims 2, 3 and 4 are indefinite because of the recited limitations “sensors of the at least two vehicles”. It is unclear, to the Examiner, whether the sensors of claims 2, 3 and 4 are in any way connected/related to the at least one sensor previously recited or not.

Claims 2-5 are indefinite because of the recited limitations “measured data ascertained by sensors” (claim 2), “the measured data ascertained by sensors” (claim 3), “ascertained measured data from sensors” (claim 4) and “the ascertained measured data” (claim 5). Claim 1 previously recites “”receiving or retrieving … ascertained measured data of at least one sensor” and then claim 1 also recites “the measured data” to refer back to the previous limitation of “ascertained measured data”. It is unclear, to the Examiner, whether Applicant is referring to the same limitation in claim 1 by the limitations in claims 2-5 because 1) claims 2 and 4 lack the term “the” ascertained measured data of” (claim 1), “measured data ascertained by …” (claim 2), “the measured data ascertained by …” (claim 3), “ascertained measured data from …” (claim 4) and “the ascertained measured data” (claim 5; even though claim 1 uses a different wording of “the measured data” to refer back to the limitation as discussed above) create a confusion/indefiniteness as to whether Applicant is referring to the same limitation or not.

Claim 4 is indefinite because of the recited limitation “vehicle fleets”. It is unclear, whether the at least one vehicle and/or the at least two vehicles are part of any of or in any way related to these vehicle fleets or not.

Claims 4 and 5 are indefinite because of the recited limitations “extract features”. It is unclear, to the Examiner, whether Applicant is referring to any of the same features previously recited or not.
Claims 4 and 5 are indefinite because of the recited limitations “ascertained measured data … are processed to extract features”. It is unclear, to the Examiner, whether Applicant is referring to the same steps of claim 1 to extract features or not (even if not, further clarification is necessary). 

Claim 6 recites the limitation “the form of objects”. There is insufficient antecedent basis for such limitation in the claim.
Claim 6 is indefinite because of the recited limitations “a map”. It is unclear, to the Examiner, whether Applicant is referring to a map of any of the same maps previously recited or not.

Claim 8 is indefinite because of the recited limitation “a control unit” in line 2. It is unclear, to the Examiner, whether Applicant is referring to the same control unit previously recited in line 1 or not. If not, then claim 8 is further indefinite because of the recited limitation “the control unit” in line 2 as it is unclear, which control unit of line 1 or line 2 is Applicant referring back to. 
Claim 8 is indefinite because of the recited limitation “a control unit configured to ascertain features for digital HAD maps using a control unit”. It is unclear, to the Examiner, how a control unit is configured to do something using a control unit (itself?). 

Claim 9 is indefinite because of the recited limitation “A non-transitory machine-readable memory medium on which is stored a computer program for ascertaining features for digital HAD maps using a control unit, the computer program, when executed by a computer, causing the computer to perform the following steps:”. It is unclear, to the Examiner how a control unit is used if it is also recited that “non-transitory machine-readable memory medium on which is stored a computer program for ascertaining features for digital HAD maps […], the computer program, when executed by a computer, causing the computer to perform the following steps”.

Claim 7 is rejected as being dependent upon a rejected claim.


Claim limitation “control unit configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not provide any direct example of the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8 and 9 recite “superimpose the measured data on one another according to their geographic coordinates; link the superimposed measured data to each other and optimized with respect to errors detected using the superimposition; cluster the superimposed measured data and extracting features from the formed clusters”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of under broadest reasonable interpretation, recite an abstract idea which is directed to mental process The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine the various positions and values and data therefrom, either mentally or using a pen and paper.  
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “control unit", “at least one sensor”, “non-transitory machine-readable memory medium on which is stored a computer program” and “computer” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  

As such, claims 1-9 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anirudh (US20200110817A1).
Regarding claim 1, Anirudh discloses a method for ascertaining features for digital HAD maps using a control unit (see at least abstract, [0004] and [0027]), the method comprising the following steps: receiving or retrieving, from at least one vehicle, ascertained measured data of at least one sensor (see at least [0028], [0031], [0032] and [0034]); superimposing the measured data on one another according to their geographic coordinates (see at least Figure 2, Figure 6, [0035] and [0041]-[0043]); linking the superimposed measured data to each other and optimized with respect to errors detected using the superimposition (see at least Figure 2, Figure 6, [0035], [0041]-[0043] and [0045]-[0047]); clustering the superimposed measured data and (see at least Figure 6 and [0044]-[0047]); and providing the extracted features for updating or creating digital maps (see at least Figure 6 and [0047]-[0050]).

Regarding claim 2, Anirudh discloses wherein the at least one vehicle includes at least two vehicles (see at least [0031] and [0032]), and wherein measured data ascertained by sensors of the at least two vehicles are associated and geographically aligned with respect to at least one sensor-specific localization map (see at least [0031]-[0035] and [0041]-[0043]).

Regarding claim 3, Anirudh discloses wherein the at least one vehicle includes at least two vehicles (see at least [0031] and [0032]), and wherein the measured data ascertained by sensors of the at least two vehicles are geographically aligned using predefined alignment attributes (see at least [0031]-[0033] and [0041]-[0043]).

Regarding claim 4, Anirudh discloses wherein the at least one vehicle includes at least two vehicles (see at least [0031] and [0032]), and wherein ascertained measured data from sensors of the at least two vehicles and/or vehicle fleets are received or retrieved by a vehicle-external control unit and are processed to extract features (see at least [0004], [0028], [0031], [0032], [0034], [0038] and [0047]).

Regarding claim 5, Anirudh discloses wherein the ascertained measured data are received from a vehicle-side control unit and are processed to extract features (see at least [0028], [0031], [0032], [0034] and [0047]).

Regarding claim 6, Anirudh discloses wherein the features are extracted in the form of objects and are transmitted into a planning layer of a map (see at least Figure 2, Figure 6, Figure 7, [0028], [0034], [0047]-[0051] and [0064]).

Regarding claim 7, Anirudh discloses wherein the measured data are ascertained using radar sensors, or LIDAR sensors, or sound sensors, or camera sensors (see at least [0028], [0032] and [0034]).

Regarding claim 8, Anirudh discloses a control unit configured to ascertain features for digital HAD maps using a control unit, the control unit configured to (see at least abstract, [0004], [0027] and [0038]). The rest of claim 8 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 9, Anirudh discloses a non-transitory machine-readable memory medium on which is stored a computer program for ascertaining features for digital HAD maps using a control unit, the computer program, when executed by a computer, causing the computer to perform the following steps (see at least abstract, [0004], [0005], [0027] and [0038]). The rest of claim 9 is commensurate in scope with claim 1. See above for rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667   

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667